Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 22 February 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        Dear Marquis

                            Head Quarters New Windsor 22d Feby 1781
                        
                        Inclosed you have a letter under a flying seal to Genl St Clair. Upon your arrival at Philada you will learn
                            with a degree of certainty from Genl Wayne—Colonel Butler—Colo. Stewart and other Officers who you will find in town
                            whether it will be possible to deriv such a reinforcement from the Pennsylvania line, in time to answer your purpose, as
                            I have mentioned in the letter—Should those Gentlemen be of opinion that it may be done, you will lose no time in
                            delivering or forwarding the letter to General St Clair and agreeing with him upon the time at which the detachment shall
                            be at the Head of Elk—I think if they can certainly follow you in 
                            days, you will derive advantage from their services, for it will take you some time to make a debarkation of your troops
                            and stores, and prepare matters for an operation, should you find the enemy in a situation to dispute their ground.
                        You will not fail to give the Quarter Master due notice of this second embarkation, should it be about to
                            take place, that he may have the transports in perfect readiness—And you will        reach not the necessity of having thirty days provision for them at the place of embarkation. Should it be deemed impracticable to form the Battalion
                            or the half Battalion in the proper time, you need not deliver my letter to Genl St Clair.
                        Inclosed you have a letter for the Officer commanding the Jersey Brigade—The five Companies from thence and
                            the three under the command of Majr Reid are to form a Battalion to be commanded by Lt Colo. Barber.
                        You will probably find Colo. Charles Stewart Commy of Issues in Philada it is his proper business to make
                            the arrangements of provision, he is very active and intelligent and will do every thing in that way that you direct. With
                            my best wishes for your health happiness and success I am &c.

                    